 

EXHIBIT 10.3 

 

CONSENT AGREEMENT

 

This Consent Agreement (this “Agreement”) is dated as of July 29, 2014, between
Cellectar Biosciences, Inc. (f/k/a Novelos Therapeutics, Inc.), a Delaware
corporation (the “Corporation”), and each undersigned holder of the
Corporation’s 8% Convertible Debentures due February 6, 2016 (the “Debentures”).

 

WHEREAS, the undersigned are holders of Debentures, which Debentures were issued
on February 6, 2014 pursuant to that certain Securities Purchase Agreement dated
as of February 6, 2014 between the Corporation and the holders of the Debentures
(the “Securities Purchase Agreement”), which holders are identified on Exhibit A
hereto;

 

WHEREAS, the Corporation is seeking to issue and sell its promissory notes (the
“Promissory Notes”) in aggregate principal amount of up to $1 million in one or
more tranches (collectively, the “Bridge Financing”), and the Corporation
requires the consent of, and certain approvals from, the holders of a majority
in principal amount of the Debentures (the “Majority Holders”); and

 

WHEREAS, the Corporation desires to provide notice of and the opportunity to
participate in the Bridge Financing to each holder of Debentures;

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.         Certain Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to such terms in the Securities
Purchase Agreement.

 

2.         Notice of Bridge Financing. By delivery of this Agreement, notice is
hereby given to each holder of the Debentures of the Corporation’s intention to
complete the Bridge Financing substantially on the terms set forth in the
attached summary on Exhibit B. Each holder of Debentures is hereby offered the
opportunity to participate in the initial tranche of the Bridge Financing based
on its pro rata portion of $500,000 (such pro rata to be determined based on the
principal amount of each Debenture holder’s Debenture relative to the aggregate
principal amount of all Debentures). In addition, each holder of Debentures may
express interest in participating above such pro rata in the initial tranche of
the Bridge Financing. Any such indication of interest shall be provided in
writing to the Corporation not later than July 29, 2014, and the holder may
provide such indication of interest on its signature page hereto. In the event
the initial tranche of the Bridge Financing is over-subscribed, the Corporation
shall (1) allocate to each holder of Debentures electing to participate in the
Bridge Financing its pro rata portion of $500,000, and (2) allocate to each
holder of Debentures expressing interest in participating in excess of its pro
rata the amount of such oversubscription; provided that, if the aggregate
amounts set forth in all indications of interest exceeds $1 million, the
Corporation shall reduce the participation of the over-subscribing holders of
Debentures ratably based on the amount of their oversubscriptions. Participation
in any subsequent tranche of the Bridge Financing shall be allocated and
completed in accordance with, and subject to the terms and conditions of, the
definitive documentation executed in connection with the Bridge Financing.




 

 

 

3.         Consent of Holders of Debentures. The undersigned holders of
Debentures, constituting the Majority Holders, hereby consent in all respects,
in accordance with Section 7 of the Debentures, to the Bridge Financing,
including without limitation (i) the issuance and sale of Promissory Notes in
the aggregate principal amount of up to $1 million on substantially the terms
set forth in Exhibit B, (ii) the creation of any lien, security interest or
other encumbrance on the assets of the Corporation in connection therewith, and
(iii) the repayment of the Promissory Notes in accordance with their terms.

 

4.         Amendment of Securities Purchase Agreement. The undersigned holders
of Debentures, having the power to amend the Securities Purchase Agreement on
behalf of themselves and all other holders of Debentures, hereby amend the
definition of “Exempt Issuance” set forth therein by re-lettering the existing
clause “(c)” as clause “(d)” and by inserting a new immediately preceding clause
“(c)” as follows: “(c) up to $1 million in aggregate principal amount of
promissory notes issued after the date hereof,”.

 

5.         Entire Agreement. This Agreement, the Securities Purchase Agreement,
the Debentures, and the exhibits and schedules hereto and thereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules. Except as expressly modified
herein, the Securities Purchase Agreement and the Debentures remain in full
force and effect.

 

6.         Choice of Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

 

 

 

7.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

IN WITNESS WHEREOF the undersigned have executed this Consent Agreement as of
the date first above written.

 

THE CORPORATION:

 

CELLECTAR BIOSCIENCES, INC.

 

By:    

 

[Debenture holder signature pages follow]

 

 

 

 

[Debenture Holder SIGNATURE PAGES TO CONSENT AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Consent Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 

Name of Debenture Holder:  

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:             Title of Authorized Signatory:    

 

    The holder declines to participate in the Bridge Financing         The
holder intends to participate in the Bridge Financing

 

Participation Amount (including oversubscription): $_____________

 

 

 

 

EXHIBIT A

 

Debenture Holders

 

Holder  Principal Amount of
Debenture        Greenway Properties, Inc.  $1,316,250  Hertzberg Family Trust
(TD 6/4/96)  $1,316,250  Venture Investors (ESF IV LP)  $500,000  ENSO Ventures
2 Limited  $350,000  MIG Commercial Real Estate, LLC  $100,000  Marc Vaccaro 
$100,000  WIP-Novelos LLC  $167,500  Dean S. Woodman  $100,000  Scheinberg
Family Trust  $50,000  Total  $4,000,000 

 

 

 

 

EXHIBIT B

 

Cellectar Biosciences, Inc.

Short-Term Bridge Note

 

—CONFIDENTIAL—

 

The purpose of this document is to facilitate the discussion of the terms of a
proposed EXTENSION OF DEBT TO the Company (the “Transaction”).  The actual terms
remain subject to negotiation and the completion of a mutual agreement and
definitive documentation.  This outline does not constitute a contractual
commitment of the Company or the Investor(s) but merely represents a discussion
document.

 

Summary of Terms for Discussion

Debt Issuer:

Cellectar Biosciences, Inc. (the “Company”)

 

Debt Issue:

60-Day Secured Bridge Notes (the “ Bridge Notes”)

 

Bridge Note Security Interest:

General Business Security Agreement (GBSA) covering assets of Cellectar
Biosciences, Inc. GBSA also to apply to obligations under 8% Debentures assuming
$500,000 minimum commitment for Bridge Notes

 

Interest:

8.0% annual paid at maturity or upon repayment.

 

 

Maturity:

60-days from issuance or simultaneous with the closing of any equity offering of
$1,000,000 or greater, whichever event occurs first.

 

Required Consent

Holders of a majority of the outstanding principal amount of the 8% Convertible
Debentures issued February 6, 2014, having maturity on February 6, 2016, must
consent to the terms and issuance of this Bridge Note.

 

Debt Issuance Amount and Timing of Funding

$500,000 minimum initial commitment. For a period of 30-days from date of
execution of definitive documentation, Company will have the right to draw down
any amount up to the full amount of the initial commitment by providing a three
–day notice to participants. The amount of the draw down will be funded pro-rata
by each Bridge Note participant, or greater in the case of oversubscription.
Further, for a period of 30-days from the date issuance, participants will have
the option to increase their Bridge Notes in amount that in aggregate will not
exceed an additional $500,000.

 

Events of Default:

All standard events

 

Issuance Date:

July 29, 2014 or earlier

 

Modifications to Terms, Actions to Seek Remedy Require consent of the Holders of
a majority of the outstanding principal amount of the 60-day Bridge Notes.

 

 

 

